Citation Nr: 0405737	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for inflammatory 
muscles.

2.  Entitlement to service connection for reflux.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, continued 
a 0 percent disability rating for chondromalacia of the left 
knee.  In a September 2002 rating decision the RO granted an 
increased 10 percent rating for this disability.

The issues of entitlement to service connection for 
inflammatory muscles, reflux, and a liver disorder are 
addressed in the remand at the end of this decision.  The 
appeal as to these matters is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his increased rating claim 
and has sufficiently notified him of the information and 
evidence necessary to substantiate this claim.

2.  The veteran's service-connected left knee disability is 
presently manifested by no more than leg flexion limited to 
45 degrees, including as a result of pain and dysfunction.




CONCLUSION OF LAW

A rating in excess of 10 percent for chondromalacia of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there have been 
significant changes in VA law during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his increased 
rating claim by correspondence dated in February 2003.  
Although he was notified of the VCAA and the provisions 
applicable to this claim subsequent to the May 2002 rating 
decision from which this appeal arose, the matter was re-
adjudicated by the RO in an April 2003 rating decision.  
Therefore, the Board finds he was not prejudiced by any VCAA 
notice timing deficiency.  But see, Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by the September 2002 statement of 
the case.  As he has been kept apprised of what he must show 
to prevail in his increased rating claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  VA treatment records 
dated through February 2003 are of record.  In correspondence 
dated in July 2003 the veteran requested VA medical records 
from January 2000 to the present be considered for his 
appeal; however, he did not identify any treatment specific 
to his service-connected left knee disorder that would 
warrant efforts to obtain additional VA medical records.   He 
underwent VA examinations pertinent to the issue on appeal in 
May 2002 and March 2003.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Although evidence was added to the claims file subsequent to 
the September 2002 statement of the case, the RO did, in 
fact, consider all evidence pertinent to the issue on appeal 
in an April 2003 rating decision.  Taking all factors into 
consideration, the Board finds there is no prejudice to the 
veteran in proceeding to consider this increased rating claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Background

Service medical records show the veteran was treated for left 
knee chondromalacia patella in February 1980.  The examiner 
noted the veteran's gait was within normal limits and that he 
had full active range of motion of the left knee.  There was 
tenderness to the medial and infra patella, crepitus, and 
increased pain and crepitus to dynamic patellofemoral 
compression.  There was no evidence of effusion or joint line 
tenderness and apprehension and McMurray's signs were 
negative.  In March 1988, the veteran complained of knee pain 
and knee problems over several years.  The examiner noted 
there was tenderness to palpation of the subpatella and to 
the patellar ridge, but no evidence of swelling, ecchymosis, 
or deformity.  The collateral ligaments and McMurray's and 
Lachman's signs were within normal limits.  The diagnoses 
included retro patellofemoral pain syndrome.  Examination in 
November 1991 revealed early post-traumatic and degenerative 
arthritis to the left knee.  There was crepitus to the 
patellar area, but normal ligaments and a negative McMurray's 
sign.  

On VA examination in June 1994 the veteran complained that 
prolonged sitting, weight bearing, running, or jogging 
exacerbated his left knee pain.  The examiner noted left knee 
range of motion from 0 to 135 degrees, with some patellar 
popping and mild pain in the area of the patellofemoral 
joint.  There was tenderness to palpation over the region 
without evidence of instability.  He was able to perform a 
satisfactory heel toe walk and a 3/4 squat.  The diagnoses 
included chondromalacia patella of the left knee.  X-rays 
revealed a small calcific density inferior to the articular 
surface of the left femur, possibly due to a loose body.  

In an August 1994 rating decision the RO established service 
connection for chondromalacia of the left knee.  A 10 percent 
disability rating was assigned.

On VA examination in February 1997 the veteran complained of 
recurrent left knee pain with morning stiffness and soreness.  
He reported pain on prolonged periods of weight bearing or 
activities such as squatting or climbing stairs.  The 
examiner noted the veteran walked with an unremarkable gait.  
Left knee range of motion was from 0 to 130 degrees, with 
some pain on motion.  There was tenderness to palpation of 
the patellofemoral joint and pain with patellar compression.  
There was no evidence of redness, heat, swelling, or 
instability.  It was noted the veteran complained of left 
knee pain on toe walking and squatting.  The diagnoses 
included degenerative changes of the left knee patellofemoral 
joint.  X-rays revealed no significant bony or soft tissue 
abnormalities.  The joint spaces were well maintained.

VA orthopedic examination in July 1997 revealed no evidence 
of quadriceps atrophy, swelling, effusion, or retro patellar 
crepitation.  Flexion was to 140 degrees and extension was to 
the neutral position.  The collateral ligaments were stable 
to varus and valgus stress in extension and at 30 degrees of 
flexion.  Anterior and posterior drawer tests were negative.  
X-rays showed no narrowing of the articular cartilage, 
osteophyte formation, or loose bodies.  No diagnosis was 
provided as to the left knee.

On VA examination in July 1999 it was noted the veteran 
walked into the clinic with a normal gait pattern.  His 
station was normal and he was able to don and doff his shoes 
without difficulty.  There was some evidence of ankle 
instability while standing on the left lower extremity.  He 
was only able to squat 1/2 way with marked crepitus during the 
squatting process.  The examiner noted active range of motion 
of the left knee was from 0 to 128 degrees and passive range 
of motion from 0 to 135 degrees, with minimal discomfort at 
the extreme.  There was no evidence of tenderness, swelling, 
or instability.  Drawer and Lachman's signs were negative.  
The diagnoses included mild degenerative changes of the 
knees.  

In August 1999, the RO proposed a rating reduction for the 
veteran's service-connected left knee disability to 0 
percent.  In an October 1999 rating decision the RO executed 
the proposed reduction.  The veteran was notified by 
correspondence dated October 20, 1999.

In January 2002, the veteran, in essence, requested 
entitlement to an increased rating for his service-connected 
left knee disorder.

On VA examination in May 2002 the veteran complained of 
increased left knee pain and swelling especially when 
climbing stairs or squatting.  The examiner noted slight 
swelling to the patella bursa and some subpatellar 
crepitation with flexion under weight.  Range of motion was 
from 0 to 100 degrees.  There was tenderness to the 
patellofemoral groove, but the knee was stable.  The 
diagnosis was chondromalacia patella.  It was noted that the 
veteran had a similar disorder to the right knee and that he 
was unable to do activities that required extended walking or 
climbing due to his service and nonservice-connected knee 
disabilities.  The examiner noted that on the day of the 
examination an opinion as to increased limitation of motion 
or fatigability during acute exacerbations could not be 
stated with any degree of medical certainty.

During VA examination in March 2003 the veteran complained of 
constant left knee and ankle pain which made standing and 
walking difficult.  The examiner noted he walked with a limp 
favoring the left knee and ankle.  The knee was swollen and 
tender.  Range of motion studies revealed extension to 0 
degrees and flexion to 60 degrees limited by pain which began 
at approximately 40 degrees of flexion.  There was grimacing 
and evidence of resistance secondary to pain.  There was 
tenderness to palpation and some crepitation on motion, but 
it was noted this was difficult to assess secondary to his 
ability to flex beyond 60 degrees.  The knee was stable and 
X-ray examination findings were unremarkable.  The diagnosis 
was chondromalacia patellae.  The examiner noted that the 
veteran had knee and ankle disorders which prevented his 
ability to do activity requiring extended walking or 
standing.  It was noted that during acute exacerbations he 
would continue to have limited range of motion, increased 
pain, and lack of endurance, but that this could not be 
quantified with any medical certainty on the day of the 
examination.  The examiner stated the findings reflected 
primarily the chronic state of the veteran's disability.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides that diseases including 
bursitis, synovitis, myositis, and tenosynovitis will be 
rated on limitation of motion of affected parts, similar to 
degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5019, 5020, 
5021, 5024 (2003).  Traumatic and degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2003).  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.  

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, as a preliminary matter, the Board notes that 
the veteran's service-connected left knee disability is 
presently rated under the criteria for limitation of leg 
flexion, 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As 
chondromalacia patella is not specifically listed in the 
Rating Schedule, the Board finds the veteran is appropriately 
rated under these criteria.  The evidence does not support 
entitlement to higher or separate ratings under any 
alternative diagnostic code.  It is also significant to note 
that the veteran's service-connected left ankle tenosynovitis 
is presently rated 20 percent disabling.  

Based upon the evidence of record, the Board finds a rating 
in excess of 10 percent for chondromalacia of the left knee 
is not warranted.  The medical evidence of record shows a 
greater level of impairment upon the most recent VA 
examination in March 2003 than upon previous examinations; 
however, there is no evidence of leg flexion limited to 30 
degrees, including with consideration of additional 
limitation due to pain and dysfunction.  The May 2003 VA 
examiner noted the veteran had left leg flexion to 60 degrees 
limited by pain which began at approximately 40 degrees.  
While these findings are indicative of some symptoms 
manifested at 40 degrees, the veteran had actual motion to 60 
degrees.  Thus, the examiner's findings of painful motion and 
continued limited range of motion, increased pain, and lack 
of endurance during acute exacerbations are not indicative of 
leg flexion limited to 45 degrees.  These findings warrant no 
more than a 10 percent rating.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
The VCAA and the implementing regulations are applicable to 
the service connection claims on appeal.  A review of the 
record indicates the veteran was adequately notified of the 
VCAA and how it applies to the present service connection 
claims on appeal in February 2002.  See Quartuccio, 16 Vet. 
App. 183.  

The revised duty to assist, however, requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims, in essence, that his inflammatory muscles and 
reflux disorders were incurred as a result of service in 
Southwest Asia and that his liver disorder was incurred as a 
result of medication taken for his acid reflux.  The Board 
notes that the medical evidence of record is indicative of 
chronic disorders related to inflammatory muscles and reflux, 
but VA medical opinions as to etiology have not been 
obtained.  Therefore, additional development is required 
prior to appellate review.

The Board also notes that recently regulations pertinent to 
disability claims related to service in Southwest Asia were 
amended, effective June 10, 2003.  See 68 Fed. Reg. 34539 
(June 10, 2003).  The Court has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 
34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for inflammatory muscles, reflux, and a 
liver disorder since February 2003.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

2.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to (a) whether it is as likely as not 
that he has any present inflammatory 
muscle or reflux disorders as a result of 
active service, including as due to an 
undiagnosed illness, and (b) whether it 
is as likely as not that he has a present 
liver disorder as a result of medication 
for a service-related disability.  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO should re-adjudicate the 
claims.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



